The parties have stipulated that the annual rental being paid by Schwarz Laboratories, Inc., at the time of the commencement of this proceeding was $12,650.04. Final order unanimously modified by fixing the rentals for the appellant Schwarz Laboratories, Inc., at $14,547.54 and for the appellant Pilot Industries, Inc., at $6,104.20 and, as so modified, affirmed, with costs to the appellants (Matter of Natanson [Tutundgy], 276 App. Div. 745). Even under the circumstances where an increase greater than 15% might be warranted, we do not construe the statute to permit a second cumulative increase of more than 15% in one proceeding, though that proceeding has been pending for over a year. Settle order on notice. Present — Peek, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ.